



 Exhibit 10.2



EXECUTIVE EMPLOYMENT AGREEMENT
THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of August 16, 2017 (the “Effective Date”), by and among STATION CASINOS LLC,
a Nevada limited liability company (the “Company”), RED ROCK RESORTS, INC., a
Delaware corporation (the “Parent”), and JOSEPH J. HASSON (the “Executive”).
WHEREAS, the Company, the Parent and the Executive (each individually a “Party”
and together the “Parties”) desire to enter into this Agreement, as set forth
herein;
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the Parties agree as
follows:
1.DEFINITIONS. In addition to certain terms defined elsewhere in this Agreement,
the following terms shall have the following respective meanings:
1.1    “Affiliate” shall mean any Person directly or indirectly controlling,
controlled by or under common control with the Company (including the Parent and
any Person directly or indirectly controlling, controlled by or under common
control with the Parent).
1.2    “Base Salary” shall mean the salary provided for in Section 3.1 of this
Agreement, as the same may be increased thereunder.
1.3    “Board” shall mean the Board of Directors of the Parent, including any
successor of the Parent in the event of a Change in Control.
1.4    “Cause” shall mean that the Executive: (a) has been found unsuitable to
hold a gaming license by final, non-appealable decision of the Nevada Gaming
Commission; (b) has been convicted of any felony; (c) has engaged in acts or
omissions constituting gross negligence or willful misconduct resulting, in
either case, in material economic harm to the Company; or (d) has materially
breached this Agreement.
1.5    “Change in Control” shall mean the occurrence of any of the following
events:
(a)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), other than a Permitted Holder, of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of more
than 50% of the combined voting power of the then-outstanding securities
entitled to vote generally in the election of members of the Board (the “Voting
Power”) at such time; provided that the following acquisitions shall not
constitute a Change in Control: (i) any such acquisition directly from the
Parent; (ii) any such acquisition by the Parent; (iii) any such acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Parent or any of its subsidiaries; or (iv) any such acquisition pursuant to a
transaction that complies with clauses (i), (ii) and (iii) of paragraph (c)
below; or
(b)    individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason (other than death or disability) to
constitute at





--------------------------------------------------------------------------------




Page 2 of 22


least a majority of the Board; provided, that any individual becoming a director
subsequent to the Effective Date, whose election, or nomination for election by
the Parent’s stockholders, was approved by a vote of the directors then
comprising the Incumbent Board (either by a specific vote or by approval of the
proxy statement of the Parent in which such person is named as a nominee for
director, without objection to such nomination) shall be considered as though
such individual was a member of the Incumbent Board, but excluding for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than either the Board or any
Permitted Holder; or
(c)    consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Parent (a
“Business Combination”), in each case, unless following such Business
Combination, (i) either (A) Permitted Holders or (B) all or substantially all of
the individuals and entities who were the beneficial owners of the Voting Power
immediately prior to such transaction beneficially own, directly or indirectly,
more than 50% of, respectively, the then-outstanding shares of common stock and
the combined voting power of the then-outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the entity
resulting from such transaction (including an entity that, as a result of such
transaction, owns the Parent or substantially all of the Parent’s assets either
directly or through one or more subsidiaries) and, in the case of the foregoing
clause (B), in substantially the same proportions relative to each other as
their ownership immediately prior to such transaction of the securities
representing the Voting Power, (ii) no Person (excluding any Permitted Holder,
any entity resulting from such transaction or any employee benefit plan (or
related trust) sponsored or maintained by the Parent or such entity resulting
from such transaction) beneficially owns, directly or indirectly, more than 50%
of, respectively, the then-outstanding shares of common stock of the entity
resulting from such transaction, or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to such transaction, and (iii) at least a
majority of the members of the board of directors of the entity resulting from
such transaction were members of the Incumbent Board at the time of the
execution of the initial agreement with respect to, or the action of the Board
providing for, such transaction; or
(d)    approval by the stockholders of the Parent of a complete liquidation or
dissolution of the Parent.
Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any deferred compensation that is subject to Section 409A
of the Code, then, to the extent required to avoid the imposition of additional
taxes under Section 409A of the Code, the transaction or event described in
paragraph (a), (b), (c) or (d) above, with respect to such deferred
compensation, shall only constitute a Change in Control for purposes of the
payment timing of such deferred compensation if such transaction also
constitutes a “change in control event,” as defined in Treasury Regulation
§1.409A-3(i)(5).
1.6    “Code” shall mean the Internal Revenue Code of 1986, as amended.





--------------------------------------------------------------------------------



Page 3 of 22


1.7    “Company Group” shall mean the Parent together with its subsidiaries.
1.8    “Company Property” shall mean all property, items and materials provided
by the Company or any Affiliate to the Executive, or to which the Executive has
access, in the course of his employment, including all files, records,
documents, drawings, specifications, memoranda, notes, reports, manuals,
equipment, computer disks, videotapes, blueprints and other documents and
similar items relating to the Company or any Affiliate, or their respective
customers, whether prepared by the Executive or others, and any and all copies,
abstracts and summaries thereof.
1.9    “Confidential Information” shall mean all nonpublic and/or proprietary
information respecting the business of the Company or any Affiliate, including
products, programs, projects, promotions, marketing plans and strategies,
business plans or practices, business operations, employees, research and
development, intellectual property, software, databases, trademarks, pricing
information and accounting and financing data. Confidential Information also
includes information concerning the Company’s or any Affiliate’s customers, such
as their identity, address, preferences, playing patterns and ratings or any
other information kept by the Company or any Affiliate concerning customers,
whether or not such information has been reduced to documentary form.
Confidential Information does not include information that is, or becomes,
available to the public unless such availability occurs through an unauthorized
act on the part of the Executive or another person with an obligation to
maintain the confidentiality of such information.
1.10    “Disability” shall mean a physical or mental incapacity that prevents
the Executive from performing the essential functions of his position with the
Company for a minimum period of 90 days as determined (a) in accordance with any
long-term disability plan provided by the Company of which the Executive is a
participant, or (b) by the following procedure: The Executive agrees to submit
to medical examinations by a licensed healthcare professional selected by the
Company, in its sole discretion, to determine whether a Disability exists. In
addition, the Executive may submit to the Company documentation of a Disability,
or lack thereof, from a licensed healthcare professional of his choice.
Following a determination of a Disability or lack of Disability by the Company’s
or the Executive’s licensed healthcare professional, any other Party may submit
subsequent documentation relating to the existence of a Disability from a
licensed healthcare professional selected by such other Party. In the event that
the medical opinions of such licensed healthcare professionals conflict, such
licensed healthcare professionals shall appoint a third licensed healthcare
professional to examine the Executive, and the opinion of such third licensed
healthcare professional shall be dispositive.
1.11    “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.
1.12    “Good Reason” shall mean and exist if there has been a Change in Control
and, thereafter, without the Executive’s prior written consent, one or more of
the following events occurs:
(a)    the Executive suffers a material reduction in the authorities, duties or
responsibilities associated with his position as described in Section 2.3, or
the Executive





--------------------------------------------------------------------------------



Page 4 of 22


is assigned any duties or responsibilities that are inconsistent with the scope
of duties and responsibilities associated with the Executive’s position as
described in Section 2.3;
(b)    the Executive is required to relocate from, or maintain his principal
office outside of, Las Vegas, Nevada;
(c)    the Executive’s Base Salary is decreased by the Company;
(d)    the Company discontinues its bonus plan and equity incentive plan in
which the Executive participates without immediately replacing such bonus plan
and equity plan with plans that are the substantial economic equivalent of such
bonus plan and equity plan, or amends such bonus plan and equity plan so as to
materially reduce the Executive’s potential bonus and equity incentives at any
given level of economic performance of the Company;
(e)    the Company materially reduces the employee benefit programs provided to
the Executive as described in Section 4, and such reduction does not also apply
to similarly situated executives (other than Frank J. Fertitta III) of the
Company;
(f)    the Company or the Parent materially breaches this Agreement; or
(g)    the Company fails to obtain a written agreement satisfactory to the
Executive from any successor or assign of the Company to assume and perform this
Agreement.
1.13    “Permitted Holder” shall mean (a) (i) Frank J. Fertitta III and Lorenzo
J. Fertitta and (ii) any lineal descendants of such persons; (b) executors,
administrators or legal representatives of the estate of any person listed in
clause (a) of this sentence; (c) heirs, distributees and beneficiaries of any
person listed in clause (a) of this sentence; (d) any trust as to which any of
the foregoing is a settlor or co-settlor; and (e) any corporation, partnership
or other entity which is, directly or indirectly, controlling, controlled by or
under common control with, any of the foregoing.
1.14    “Person” shall mean any individual, firm, partnership, association,
trust, company, corporation, limited liability company, joint-stock company,
unincorporated organization, government, political subdivision or other entity.
1.15    “Pro Rata Annual Bonus” shall mean the amount of Annual Bonus,
multiplied by a fraction, the numerator of which is the number of days in such
year during which the Executive was actually employed by the Company (or its
predecessor) and the denominator of which is 365.
1.16    “Restricted Area” shall mean (a) the City of Las Vegas, Nevada, and the
area within a 30-mile radius of that city, and (b) any area in or within a
30-mile radius of any other jurisdiction in which the Company or any of its
Affiliates is directly or indirectly engaged in the development, ownership,
operation or management of any gaming activities or is actively pursuing any
such activities.





--------------------------------------------------------------------------------



Page 5 of 22


1.17    “Restricted Period” shall mean the first anniversary of the date of the
Executive’s termination of employment with the Company Group.
1.18    “Target Annual Bonus” shall mean an amount that is no less than 100% of
the Executive’s then current Base Salary.
1.19    “Term of Employment” shall mean the period specified in Section 2.2.
2.    TERM OF EMPLOYMENT, POSITIONS AND RESPONSIBILITIES.
2.1    Employment Accepted. The Company hereby employs the Executive, and the
Executive hereby accepts employment with the Company, for the Term of
Employment, in the positions and with the duties and responsibilities set forth
in Section 2.3, and upon such other terms and conditions as are stated in this
Agreement.
2.2    Term of Employment. The Term of Employment shall commence on the
Effective Date and, unless earlier terminated pursuant to the provisions of this
Agreement, shall terminate upon the close of business on the day immediately
preceding the fifth anniversary of the Effective Date.
2.3    Title and Responsibilities. During the Term of Employment, the Executive
shall be employed as the Executive Vice President and Chief Operating Officer.
In carrying out his duties under this Agreement, the Executive shall report
directly to the President and/or Chief Executive Officer of the Company. During
the Term of Employment, the Executive shall devote full time and attention to
the business and affairs of the Company and shall use his best efforts, skills
and abilities to promote the interests of the Company Group. Anything herein to
the contrary notwithstanding, the Executive shall not be precluded from engaging
in charitable and community affairs and managing his personal investments, to
the extent such activities do not materially interfere with the Executive’s
duties and obligations under this Agreement, it being expressly understood and
agreed that, to the extent any such activities have been conducted by the
Executive prior to the date of this Agreement and disclosed to the Board in
writing prior to the date of this Agreement, the continued conduct of such
activities (or, in lieu thereof, activities similar in nature and scope thereto)
after the date of this Agreement shall be deemed not to interfere with the
Executive’s duties and obligations to the Company under this Agreement. The
Executive may serve as a member of the board of directors of other corporations,
subject to the approval of a majority of the Board, which approval shall not be
unreasonably withheld or delayed.
3.    COMPENSATION.
3.1    Base Salary. During the Term of Employment, the Executive shall be
entitled to receive a base salary payable no less frequently than in equal
bi-weekly installments at an annualized rate of no less than $600,000 (the “Base
Salary”). The Base Salary shall be reviewed annually for increase (but not
decrease) in the discretion of the Board. In conducting any such annual review,
the Board shall take into account any change in the Executive’s
responsibilities, increases in the compensation of other executives of the
Company or any Affiliate (or any comparable competitor(s) of the Company Group),
the performance of the Executive, the results and projections of the Company
Group and other pertinent factors. Such increased Base Salary shall then
constitute the Executive’s “Base Salary” for purposes of this Agreement.





--------------------------------------------------------------------------------



Page 6 of 22


3.2    Annual Bonus. The Company may pay the Executive an annual bonus (the
“Annual Bonus”) for each calendar year ending during the Term of Employment in
an amount that will be determined by the Board based on the performance of the
Executive and of the business of the Company Group, but with a targeted annual
payment amount (based upon achievement of applicable target-level performance)
equal to the Target Annual Bonus. The Annual Bonus awarded to the Executive
shall be paid at the same time as annual bonuses are paid to other senior
officers of the Company, and in any event no later than March 1 of the year
following the calendar year in which such bonus is earned.
3.3    Equity Incentives. The Executive shall be eligible to participate in the
Company’s and the Parent’s long-term incentive plans on terms and amounts to be
determined by the Board in its sole discretion.
4.    EMPLOYEE BENEFIT PROGRAMS.
4.1    Pension and Welfare Benefit Plans. During the Term of Employment, the
Executive and his dependents where applicable shall be entitled to participate
in all employee benefit programs made available to the Company’s executives or
salaried employees generally, as such programs may be in effect from time to
time, including pension and other retirement plans, group life insurance, group
health insurance, accidental death and dismemberment insurance, long-term
disability, sick leave (including salary continuation arrangements), vacations
(of at least four weeks per year), holidays and other employee benefit programs
sponsored by the Company; provided, however, that such benefits shall not
duplicate the benefits provided pursuant to Section 4.2.
4.2    Additional Pension, Welfare and Other Benefits. During the Term of
Employment, the Company shall also provide the Executive and his dependents
where applicable with substantially the same group health, executive medical,
disability and life insurance-related coverage and/or benefits and tax
preparation services as provided to similarly situated executives (other than
Frank J. Fertitta III) of the Company as of the Effective Date.
5.    BUSINESS EXPENSE REIMBURSEMENT. During the Term of Employment, the
Executive shall be entitled to receive reimbursement by the Company for all
reasonable out-of-pocket expenses incurred by him in performing services under
this Agreement, subject to providing the proper documentation of said expenses.
6.    TERMINATION OF EMPLOYMENT.
6.1    Termination Due to Death or Disability. The Executive’s employment shall
be terminated immediately in the event of his death or Disability. In the event
of a termination due to the Executive’s death or Disability, the Executive or
his estate, as the case may be, shall be entitled, in lieu of any other
compensation whatsoever, to:
(a)    Base Salary at the rate in effect at the time of his termination through
the date of termination of employment;
(b)    any accrued but unpaid vacation or holiday pay through the date of
termination of employment;





--------------------------------------------------------------------------------



Page 7 of 22


(c)    any Annual Bonus awarded but not yet paid, payable as specified in
Section 3.2;
(d)    a Pro Rata Annual Bonus for the fiscal year in which death or Disability
occurs, payable as specified in Section 3.2;
(e)    subject to Section 5, reimbursement for expenses incurred but not paid
prior to such termination of employment; and
(f)    such rights to other compensation and benefits as may be provided in
applicable plans and programs of the Company, including applicable employee
benefit plans and programs, according to the terms and provisions of such plans
and programs.
6.2    Termination by the Company for Cause. The Company may terminate the
Executive for Cause at any time during the Term of Employment by giving written
notice to the Executive within 90 days of the Company first becoming aware of
the existence of Cause, and, unless the Executive takes remedial action
resulting in the cessation of Cause within 30 days of receipt of such
notification, the Company may terminate his employment for Cause at any time
during the 40-day period following the expiration of such 30-day period (or, if
such act or failure to act is not susceptible to remedy, during the 40-day
period following the Company’s provision of notice regarding the existence of
Cause). In the event of a termination for Cause, the Executive shall be
entitled, in lieu of any other compensation whatsoever, to:
(a)    Base Salary at the rate in effect at the time of his termination through
the date of termination of employment;
(b)    any accrued but unpaid vacation or holiday pay through the date of
termination of employment;
(c)    any Annual Bonus awarded but not yet paid, payable as specified in
Section 3.2;
(d)    subject to Section 5, reimbursement for expenses incurred but not paid
prior to such termination of employment; and
(e)    such rights to other benefits as may be provided in applicable plans and
programs of the Company, including applicable employee benefit plans and
programs, according to the terms and conditions of such plans and programs.
6.3    Termination by the Executive Without Good Reason. The Executive may
terminate his employment on his own initiative for any reason upon 30 days’
prior written notice to the Company; provided, however, that during such notice
period, the Executive shall reasonably cooperate with the Company (at no cost to
the Executive) in minimizing the effects of such termination on the Company
Group. Such termination shall have the same consequences as a termination for
Cause under Section 6.2.
6.4    Termination by the Company Without Cause. Notwithstanding any other
provision of this Agreement, the Company may terminate the Executive’s
employment without Cause, other than due to death or Disability, at any time
during the Term of Employment by





--------------------------------------------------------------------------------



Page 8 of 22


giving written notice to the Executive. In the event of such termination, the
Executive shall be entitled, in lieu of any other compensation whatsoever, to:
(a)    Any unpaid Base Salary at the rate in effect at the time of his
termination through the date of termination of employment;
(b)    any accrued but unpaid vacation or holiday pay through the date of
termination of employment;
(c)    subject to Section 7.3, an amount equal to the Executive’s annual Base
Salary at the rate in effect at the time of his termination, paid in 12 equal
monthly installments;
(d)    any Annual Bonus awarded but not yet paid, payable as specified in
Section 3.2;
(e)    subject to Section 7.3, a Pro Rata Annual Bonus for the fiscal year in
which such termination of employment occurs, payable as specified in Section
3.2;
(f)    subject to Section 5, reimbursement of expenses incurred but not paid
prior to such termination of employment;
(g)    (i) continuation of the Executive’s group health insurance and long‑term
disability insurance, at the level in effect at the time of his termination of
employment, through the end of the 12th month following such termination, or
(ii) in the event the Company determines that continuation of such coverage is
not permitted, a lump-sum payment to the Executive of the economic equivalent
thereof (as if the Executive were employed during such period); and
(h)    such rights to other benefits as may be provided in applicable plans and
programs of the Company, including applicable employee benefit plans and
programs, according to the terms and conditions of such plans and programs.
6.5    Termination by the Executive With Good Reason. The Company covenants and
agrees that it will not take any action, or fail to take any action, that will
provide Good Reason for the Executive to terminate this Agreement. In the event
that the Company takes any action, or fails to take any action, in violation of
the proceeding sentence, then the Executive shall give, within 90 days of the
Executive first becoming aware of the occurrence of such action or failure to
act, written notice to the Company of the existence of Good Reason, and, unless
the Company takes remedial action resulting in the cessation of Good Reason
within 30 days of receipt of such notification, the Executive may terminate his
employment for Good Reason at any time during the 40-day period following the
expiration of such 30-day period (or, if such act or failure to act is not
susceptible to remedy, during the 40-day period following the Executive’s
provision of notice regarding the existence of Good Reason). Such termination
shall have the same consequences as a termination without Cause under
Section 6.4.









--------------------------------------------------------------------------------



Page 9 of 22


7.    CONDITIONS TO PAYMENTS.
7.1    Timing of Payments. Unless otherwise provided herein or required by law,
any payments to which the Executive shall be entitled under Section 6 following
the termination of his employment shall be made as promptly as practicable and
in no event later than five business days following such termination of
employment; provided, however, that any amounts payable pursuant to Section
6.4(a) (or the same amounts payable pursuant to Section 6.5) shall be payable
beginning upon the Company’s first ordinary payroll date after the 30th day
following the termination of his employment, subject to the satisfaction of the
conditions set forth in Section 7.3 prior to such date.
7.2    No Mitigation; No Offset. In the event of any termination of employment
under Section 6, the Executive shall be under no obligation to seek other
employment and there shall be no offset against amounts due to the Executive on
account of any remuneration attributable to any subsequent employment that the
Executive may obtain. Any amounts payable to the Executive are in the nature of
severance payments, or liquidated damages, or both, and are not in the nature of
a penalty.
7.3    General Release. No amounts payable to the Executive upon the termination
of his employment pursuant to Section 6.4(a) or (c) (or the same amounts payable
pursuant to Section 6.5) shall be made to the Executive unless and until he
executes a general release substantially in the form annexed to this Agreement
as Exhibit A and such general release becomes effective within 30 days after the
date of termination pursuant to its terms. If such release does not become
effective within the time period prescribed above, the Company’s obligations
under Section 6.4(a) or (c) (or the same amounts payable pursuant to Section
6.5) shall cease immediately.
8.    EXCISE TAX.
8.1    Notwithstanding any other provisions in this Agreement, in the event that
any payment or benefit received or to be received by the Executive (including
any payment or benefit received in connection with a change in control of the
Company or the termination of the Executive’s employment, whether pursuant to
the terms of this Agreement or any other plan, program, arrangement or
agreement) (all such payments and benefits, together, the “Total Payments”)
would be subject (in whole or part), to any excise tax imposed under Section
4999 of the Code, or any successor provision thereto (the “Excise Tax”), then,
after taking into account any reduction in the Total Payments provided by reason
of Section 280G of the Code in such other plan, program, arrangement or
agreement, the Company will reduce the Total Payments to the extent necessary so
that no portion of the Total Payments is subject to the Excise Tax (but in no
event to less than zero); provided, however, that the Total Payments will only
be reduced if (i) the net amount of such Total Payments, as so reduced (and
after subtracting the net amount of federal, state, municipal and local income
and employment taxes on such reduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments), is greater than or equal to (ii)
the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state, municipal and local income and
employment taxes on such Total Payments and the amount of Excise Tax to which
the Executive would be subject in respect of such unreduced





--------------------------------------------------------------------------------



Page 10 of 22


Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such unreduced Total
Payments).
8.2    In the case of a reduction in the Total Payments, the Total Payments will
be reduced in the following order (unless reduction in another order is required
to avoid adverse consequences under Section 409A of the Code, in which case,
reduction will be in such other order): (i) payments that are payable in cash
that are valued at full value under Treasury Regulation Section 1.280G-1, Q&A
24(a) will be reduced (if necessary, to zero), with amounts that are payable
last reduced first; (ii) payments and benefits due in respect of any equity
valued at full value under Treasury Regulation Section 1.280G-1, Q&A 24(a), with
the highest values reduced first (as such values are determined under Treasury
Regulation Section 1.280G-1, Q&A 24) will next be reduced; (iii) payments that
are payable in cash that are valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24, with amounts that are payable last reduced
first, will next be reduced; (iv) payments and benefits due in respect of any
equity valued at less than full value under Treasury Regulation Section
1.280G-1, Q&A 24, with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24) will next be
reduced; and (v) all other non-cash benefits not otherwise described in clauses
(ii) or (iv) will be next reduced pro-rata. Any reductions made pursuant to each
of clauses (i)-(v) above will be made in the following manner: first, a pro-rata
reduction of cash payment and payments and benefits due in respect of any equity
not subject to Section 409A of the Code, and second, a pro-rata reduction of
cash payments and payments and benefits due in respect of any equity subject to
Section 409A of the Code as deferred compensation.
8.3    For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax: (i) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code will be taken into account; (ii) no portion of the
Total Payments will be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to the Executive and selected by the
accounting firm which was, immediately prior to the change in control, the
Company’s independent auditor (the “Auditor”), does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including by
reason of Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax,
no portion of such Total Payments will be taken into account which, in the
opinion of Tax Counsel, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the “base amount” (as set forth in Section 280G(b)(3) of the Code)
that is allocable to such reasonable compensation; and (iii) the value of any
non-cash benefit or any deferred payment or benefit included in the Total
Payments will be determined by the Auditor in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.
8.4    At the time that payments are made under this Agreement, the Company will
provide the Executive with a written statement setting forth the manner in which
such payments were calculated and the basis for such calculations, including any
opinions or other advice the Company received from Tax Counsel or the Auditor.
If the Executive objects to the Company’s calculations, the Company will pay to
the Executive such portion of the Total Payments (up to 100% thereof) as the
Executive determines is necessary to result in the proper application of this
Section 8. All determinations required by this Section 8 (or requested by either
the Executive or the Company in connection with this Section 8) will be at the
expense of the Company. The fact





--------------------------------------------------------------------------------



Page 11 of 22


that the Executive’s right to payments or benefits may be reduced by reason of
the limitations contained in this Section 8 will not of itself limit or
otherwise affect any other rights of the Executive under this Agreement.
9.    INDEMNIFICATION.
9.1    General. The Company agrees that if the Executive is made a party or is
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (an “Indemnifiable Action”), by reason
of the fact that he is or was a director or officer of the Company or the Parent
or is or was serving at the request of the Company or the Parent as a director,
officer, member, employee or agent of another corporation or of a partnership,
joint venture, trust or other enterprise, including service with respect to
employee benefit plans, whether or not the basis of such Indemnifiable Action is
alleged action in an official capacity as a director, officer, member, employee
or agent he shall be indemnified and held harmless by the Company and the Parent
to the fullest extent authorized by Nevada law and the Company’s and the
Parent’s by-laws, as the same exist or may hereafter be amended (but, in the
case of any such amendment to the Company’s or the Parent’s by-laws, only to the
extent such amendment permits the Company or the Parent to provide broader
indemnification rights than the Company’s or the Parent’s by-laws permitted the
Company or the Parent to provide before such amendment, as applicable), against
all expense, liability and loss (including attorneys’ fees, judgments, fines, or
penalties and amounts paid or to be paid in settlement) incurred or suffered by
the Executive in connection therewith. The indemnification provided to the
Executive pursuant to this Section 9 shall be in addition to, and not in lieu
of, any indemnification provided to the Executive pursuant to (a) any separate
indemnification agreement between the Executive and any member of the Company
Group, (b) the Company’s and/or the Parent’s charter and/or bylaws, and/or (c)
applicable law; provided that nothing herein or therein shall entitle the
Executive to recover any expense, liability or loss more than once.
9.2    Procedure. The indemnification provided to the Executive pursuant to this
Section 9 shall be subject to the following conditions:
(a)    The Executive must promptly give the Company written notice of any actual
or threatened Indemnifiable Action and, upon providing such notice, the
Executive shall be presumed to be entitled to indemnification under this
Agreement and the Company shall have the burden of proof to overcome that
presumption in reaching any contrary determination; provided, however, that the
Executive’s failure to give such notice shall not affect the Company’s
obligations hereunder;
(b)    The Company will be permitted, at its option, to participate in, or to
assume, the defense of any Indemnifiable Action, with counsel approved by the
Executive; provided, however, that (i) the Executive shall have the right to
employ his own counsel in such Indemnifiable Action at the Executive’s expense;
and (ii) if (A) the retention of counsel by the Executive has been previously
authorized by the Company, (B) the Executive shall have concluded, based on the
advice of his legal counsel, that there may be a conflict of interest between
the Company and the Executive in the conduct of any such defense, or (C) the
Company shall not, in fact, have retained counsel to assume the defense of such
Indemnifiable Action, the fees and expenses of the Executive’s counsel shall be
at the expense of the Company; and provided, further, that





--------------------------------------------------------------------------------



Page 12 of 22


the Company shall not settle any action or claim that would impose any
limitation or penalty on the Executive without obtaining the Executive’s prior
written consent, which consent shall not be unreasonably withheld;
(c)    The Executive must provide reasonable cooperation to the Company in the
defense of any Indemnifiable Action; and
(d)    The Executive must refrain from settling any Indemnifiable Action without
obtaining the Company’s prior written consent, which consent shall not be
unreasonably withheld.
9.3    Advancement of Costs and Expenses. The Company agrees to advance all
costs and expenses referred to in Sections 9.1 and 9.6; provided, however, that
the Executive agrees to repay to the Company any amounts so advanced only if,
and to the extent that, it shall ultimately be determined by a court of
competent jurisdiction that the Executive is not entitled to be indemnified by
the Company or the Parent as authorized by this Agreement. The advances to be
made hereunder shall be paid by the Company to or on behalf of the Executive
within 20 days following delivery of a written request therefor by the Executive
to the Company. The Executive’s entitlement to advancement of costs and expenses
hereunder shall include those incurred in connection with any action, suit or
proceeding by the Executive seeking a determination, adjudication or arbitration
in award with respect to his rights and/or obligations under this Section 9.
9.4    Non-Exclusivity of Rights. The right to indemnification and the payment
of expenses incurred in defending an Indemnifiable Action in advance of its
final disposition conferred in this Section 9 shall not be exclusive of any
other right which the Executive may have or hereafter may acquire under any
statute, provision of the certificate of incorporation or by-laws of the Company
or the Parent, agreement, vote of stockholders or disinterested directors or
otherwise.
9.5    D&O Insurance. The Company will maintain a directors’ and officers’
liability insurance policy covering the Executive that provides coverage that is
reasonable in relation to the Executive’s position during the Term of
Employment.
9.6    Witness Expenses. Notwithstanding any other provision of this Agreement,
the Company and the Parent shall indemnify the Executive if and whenever he is a
witness or threatened to be made a witness to any action, suit or proceeding to
which the Executive is not a party, by reason of the fact that the Executive is
or was a director or officer of the Company or its Affiliates or by reason of
anything done or not done by him in such capacity, against all expense,
liability and loss incurred or suffered by the Executive in connection
therewith; provided, however, that if the Executive is no longer employed by the
Company, the Company will compensate him, on an hourly basis, for all time spent
(except for time spent actually testifying), at either his then current
compensation rate or his Base Salary at the rate in effect as of the termination
of his employment, whichever is higher.
9.7    Survival. The provisions of this Section 9 shall survive the expiration
or earlier termination of this Agreement, regardless of the reason for such
termination.







--------------------------------------------------------------------------------



Page 13 of 22


10.    DUTY OF LOYALTY.
10.1    General. The Parties hereto understand and agree that the purpose of the
restrictions contained in this Section 10 is to protect the goodwill and other
legitimate business interests of the Company and its Affiliates and that the
Company would not have entered into this Agreement in the absence of such
restrictions. The Executive acknowledges and agrees that the restrictions are
reasonable and do not, and will not, unduly impair his ability to earn a living
after the termination of his employment with the Company.
10.2    Confidential Information. The Executive understands and acknowledges
that Confidential Information constitutes a valuable asset of the Company and
its Affiliates and may not be converted to the Executive’s own or any third
party’s use. Accordingly, the Executive hereby agrees that he shall not,
directly or indirectly, during the Term of Employment or at any time after the
termination of his employment, disclose any Confidential Information to any
Person not expressly authorized by the Company to receive such Confidential
Information. The Executive further agrees that he shall not, directly or
indirectly, during the Term of Employment or at any time after the termination
of his employment, use or make use of any Confidential Information in connection
with any business activity other than that of the Company. The Parties
acknowledge and agree that this Agreement is not intended to, and does not,
alter the Company’s or the Parent’s rights, or the Executive’s obligations,
under any state or federal statutory or common law regarding trade secrets and
unfair trade practices.
10.3    Company Property. All Company Property is and shall remain exclusively
the property of the Company. Unless authorized in writing to the contrary, the
Executive shall promptly, and without charge, deliver to the Company on the
termination of employment hereunder, or at any other time the Company may so
request, all Company Property that the Executive may then possess or have under
his control.
10.4    Required Disclosure. In the event the Executive is required by law or
court order to disclose any Confidential Information or to produce any Company
Property, the Executive shall promptly notify the Company of such requirement
and provide the Company with a copy of any court order or of any law which
requires such disclosure and, if the Company so elects, to the extent permitted
by applicable law, give the Company an adequate opportunity, at its own expense,
to contest such law or court order prior to any such required disclosure or
production by the Executive.
10.5    Non-Solicitation of Employees. The Executive agrees that, during the
Restricted Period, he will not, directly or indirectly, for himself, or as
agent, or on behalf of or in conjunction with any other person, firm,
partnership, corporation or other entity, induce or entice any employee of the
Company or any Affiliate to leave such employment, or otherwise hire or retain
any employee of the Company or any Affiliate, or cause or assist anyone else in
doing so. For the purposes of this Section 10.5, the term “employee” shall
include consultants and independent contractors, and shall be deemed to include
current employees and any employee who left the employ of the Company or any
Affiliate within six months prior to any such inducement or enticement or hiring
or retention of that person. The term “employee” as used in this Section 10.5
does not include the Executive’s executive assistant.





--------------------------------------------------------------------------------



Page 14 of 22


10.6    Non-Competition. The Executive agrees that, during the Restricted
Period, the Executive shall not, without the express written consent of the
Board, directly or indirectly enter the employ of, act as a consultant to or
otherwise render any services on behalf of, act as a lender to, or be a
director, officer, principal, agent, stockholder, member, owner or partner of,
or permit the Executive’s name to be used in connection with the activities of
any other business, organization or third party engaged in the gaming industry
or otherwise in the same business as the Company or any Affiliate and that
directly or indirectly conducts its business in the Restricted Area.
10.7    Remedies. The Executive and the Company acknowledge that the covenants
contained in this Section 10 are reasonable under the circumstances.
Accordingly, if, in the opinion of any court of competent jurisdiction, any such
covenant is not reasonable in any respect, such court will have the right, power
and authority to sever or modify any provision or provisions of such covenants
as to the court will appear not reasonable and to enforce the remainder of the
covenants as so amended. The Executive further acknowledges that the remedy at
law available to the Company Group for breach of any of the Executive’s
obligations under this Section 10 may be inadequate and that damages flowing
from such a breach may not readily be susceptible to being measured in monetary
terms. Accordingly, in addition to any other rights or remedies that the Company
Group may have at law, in equity or under this Agreement, upon proof of the
Executive’s violation of any such provision of this Agreement, the Company Group
will be entitled to seek immediate injunctive relief and may seek a temporary
order restraining any threatened or further breach, without the necessity of
proof of actual damage or the posting of any bond.
10.8    Protected Disclosures.
(a)    Nothing in this Agreement will preclude, prohibit or restrict the
Executive from (i) communicating with any federal, state or local administrative
or regulatory agency or authority, including but not limited to the Securities
and Exchange Commission (the “SEC”); (ii) participating or cooperating in any
investigation conducted by any governmental agency or authority; or (iii) filing
a charge of discrimination with the United States Equal Employment Opportunity
Commission or any other federal state or local administrative agency or
regulatory authority (collectively, the “Protected Disclosures”).
(b)    Nothing in this Agreement, or any other agreement between the parties,
prohibits or is intended in any manner to prohibit, the Executive from
(i) reporting a possible violation of federal or other applicable law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the SEC, the U.S. Congress, and any governmental
agency Inspector General, or (ii) making other disclosures that are protected
under whistleblower provisions of federal law or regulation. This Agreement does
not limit the Executive’s right to receive an award (including, without
limitation, a monetary reward) for information provided to the SEC. The
Executive does not need the prior authorization of anyone at the Company to make
any such reports or disclosures, and the Executive is not required to notify the
Company that the Executive has made such reports or disclosures.





--------------------------------------------------------------------------------



Page 15 of 22


(c)    Nothing in this Agreement or any other agreement or policy of the Company
is intended to interfere with or restrain the immunity provided under 18 U.S.C.
§1833(b). The Executive cannot be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made (i) (A) in confidence to federal, state or local government officials,
directly or indirectly, or to an attorney, and (B) for the purpose of reporting
or investigating a suspected violation of law; (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if filed under seal; or
(iii) in connection with a lawsuit alleging retaliation for reporting a
suspected violation of law, if filed under seal and does not disclose the trade
secret, except pursuant to a court order.
(d)    The foregoing provisions regarding Protected Disclosures are intended to
comply with all applicable laws. If any laws are adopted, amended or repealed
after the execution of this Agreement, this Agreement shall be deemed to be
amended to reflect the same.
10.9    Survival. The Executive agrees that the provisions of this Section 10
shall survive the termination of this Agreement and the termination of the
Executive’s employment to the extent provided above.
11.    DISPUTE RESOLUTION; FEES. Except as otherwise provided in Section 9.3,
the Parties agree that in the event any Party finds it necessary to initiate any
legal action to obtain any payments, benefits or rights provided by this
Agreement to such Party, the other Party shall reimburse such Party for all
reasonable attorney’s fees and other related expenses incurred by him or it to
the extent such Party is successful in such action.
12.    NOTICES. All notices, demands and requests required or permitted to be
given to a Party under this Agreement shall be in writing and shall be deemed to
have been given when delivered personally or sent by certified or registered
mail, postage prepaid, return receipt requested, duly addressed to the Party
concerned at the address indicated below or to such changed address as such
Party may subsequently give notice of:
If to the Company:
Station Casinos LLC
1505 S. Pavilion Center Drive
Las Vegas, Nevada 89135
Attention: President

With a copy (which shall not constitute notice) to:
Milbank, Tweed, Hadley & McCloy LLP
601 South Figueroa Street, 30th Floor
Los Angeles, California 90017
Attention: Kenneth J. Baronsky
If to the Parent:
Red Rock Resorts, Inc.
1505 S. Pavilion Center Drive
Las Vegas, Nevada 89135
Attention: President






--------------------------------------------------------------------------------



Page 16 of 22


With a copy (which shall not constitute notice) to:
Milbank, Tweed, Hadley & McCloy LLP
601 South Figueroa Street, 30th Floor
Los Angeles, California 90017
Attention: Kenneth J. Baronsky
If to the Executive:
To the Executive’s most current home address, as set forth in the employment
records of the Company

With a copy (which shall not constitute notice) to:
Joseph J. Hasson
1505 S. Pavilion Center Drive
Las Vegas, Nevada 89135
13.    BENEFICIARIES/REFERENCES. The Executive shall be entitled to select a
beneficiary or beneficiaries to receive any compensation or benefit payable
hereunder following the Executive’s death, and may change such election, by
giving the Company written notice thereof. In the event of the Executive’s death
or a judicial determination of his incompetence, reference in this Agreement to
the Executive shall be deemed, where appropriate, to refer to his beneficiary,
estate or other legal representative.
14.    SURVIVORSHIP. The respective rights and obligations of the Parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations, whether
or not survival is specifically set forth in the applicable provisions. The
provisions of this Section 14 are in addition to the survivorship provisions of
any other Section of this Agreement.
15.    REPRESENTATIONS AND WARRANTIES. Each Party represents and warrants that
he or it is fully authorized and empowered to enter into this Agreement and that
the performance of his or its obligations under this Agreement will not violate
any agreement between that Party and any other Person.
16.    ENTIRE AGREEMENT. This Agreement contains the entire agreement among the
Parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, among the Parties with respect thereto (including the prior
employment agreement among the Parties). No representations, inducements,
promises or agreements not embodied herein shall be of any force or effect.
17.    ASSIGNABILITY; BINDING NATURE. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors, heirs and
assigns; provided, however, that no rights or obligations of the Executive under
this Agreement may be assigned or transferred by the Executive, other than
rights to compensation and benefits hereunder, which may be transferred only by
will or operation of law and subject to the limitations of this Agreement; and
provided, further, that no rights or obligations of the Company under this
Agreement may be assigned or transferred by the Company, except that such rights
or obligations may be assigned or transferred pursuant to a merger or
consolidation in which the





--------------------------------------------------------------------------------



Page 17 of 22


Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee assumes the liabilities, obligations and
duties of the Company under this Agreement, either contractually or as a matter
of law.
18.    AMENDMENT OR WAIVER. No provision in this Agreement may be amended or
waived unless such amendment or waiver is agreed to in writing, signed by all
Parties. No waiver by one Party of any breach by any other Party of any
condition or provision of this Agreement to be performed by such other Party
shall be deemed a waiver of a similar or dissimilar condition or provision at
the same or any prior or subsequent time. No failure of the Company to exercise
any power given it hereunder or to insist upon strict compliance by the
Executive with any obligation hereunder, and no custom or practice at variance
with the terms hereof, shall constitute a waiver of the right of the Company to
demand strict compliance with the terms hereof.
19.    SEVERABILITY. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, in
whole or in part, the remaining provisions of this Agreement shall be unaffected
thereby and shall remain in full force and effect to the fullest extent
permitted by law. Without limiting the generality of the immediately preceding
sentence, in the event that a court of competent jurisdiction or an arbitrator
appointed in accordance with Section 21 determines that the provisions of this
Agreement would be unenforceable as written because they cover too extensive a
geographic area, too broad a range of activities or too long a period of time,
or otherwise, then such provisions will automatically be modified to cover the
maximum geographic area, range of activities and period of time as may be
enforceable, and, in addition, such court or arbitrator (as applicable) is
hereby expressly authorized to so modify this Agreement and to enforce it as so
modified.
20.    SECTION 409A. Notwithstanding anything in this Agreement to the contrary,
no payment under this Agreement shall be made to the Executive at a time or in a
form that would subject Executive to the penalty tax of Section 409A of the Code
(the “409A Tax”). If any payment under any other provision of this Agreement
would, if paid at the time or in the form called for under such provision,
subject the Executive to the 409A Tax, such payment (the “Deferred Amount”)
shall instead be paid at the earliest time that it could be paid without
subjecting the Executive to the 409A Tax, and shall be paid in a form that would
not subject the Executive to the 409A Tax. By way of specific example, if the
Executive is a “specified employee” (within the meaning of Section 409A of the
Code), at the time of the Executive’s “Separation From Service” (within the
meaning of Section 409A of the Code) and if any portion of the payments or
benefits to be received by the Executive upon Separation From Service would be
considered deferred compensation under Section 409A of the Code and cannot be
paid or provided to the Executive without the Executive incurring the 409A Tax,
then such amounts that would otherwise be payable pursuant to this Agreement
during the six-month period immediately following the Executive’s Separation
From Service (which, for the avoidance of doubt, will be considered a part of
the Deferred Amount) will instead be paid or made available on the earlier of
(i) the first business day of the seventh month following the date of
Executive’s Separation From Service or (ii) the Executive’s death. The Deferred
Amount shall accrue simple interest at the prime rate of interest as published
by Bank of America N.A. (or its successor) during the deferral period and shall
be paid with the Deferred Amount. With





--------------------------------------------------------------------------------



Page 18 of 22


respect to any amount of expenses eligible for reimbursement or the provision of
any in-kind benefits under this Agreement, to the extent such payment or benefit
would be considered deferred compensation under Section 409A of the Code or is
required to be included in the Executive’s gross income for federal income tax
purposes, such expenses (including expenses associated with in-kind benefits)
will be reimbursed no later than December 31st of the year following the year in
which the Executive incurs the related expenses. In no event will the
reimbursements or in-kind benefits to be provided by the Company in one taxable
year affect the amount of reimbursements or in-kind benefits to be provided in
any other taxable year, nor will the Executive’s right to reimbursement or
in-kind benefits be subject to liquidation or exchange for another benefit. Each
payment under this Agreement is intended to be a “separate payment” and not one
of a series of payments for purposes of Section 409A of the Code.
21.    MUTUAL ARBITRATION AGREEMENT.
21.1    Arbitrable Claims. All disputes between the Executive (and his
attorneys, successors, and assigns) and the Company (and its trustees,
beneficiaries, officers, directors, managers, affiliates, employees, agents,
successors, attorneys, and assigns) relating in any manner whatsoever to the
employment or termination of the Executive, including all disputes arising under
this Agreement (“Arbitrable Claims”), shall be resolved by binding arbitration
as set forth in this Section 21 (the “Mutual Arbitration Agreement”). Arbitrable
Claims shall include claims for compensation, claims for breach of any contract
or covenant (express or implied), and tort claims of all kinds, as well as all
claims based on any federal, state, or local law, statute or regulation, but
shall not include the Company’s right to seek injunctive relief as provided in
Section 10.7. Arbitration shall be final and binding upon the Parties and shall
be the exclusive remedy for all Arbitrable Claims. THE PARTIES HEREBY WAIVE ANY
RIGHTS THEY MAY HAVE TO TRIAL BY JUDGE OR JURY IN REGARD TO ARBITRABLE CLAIMS,
EXCEPT AS PROVIDED BY SECTION 21.4.
21.2    Procedure. Arbitration of Arbitrable Claims shall be in accordance with
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association, as amended, and as augmented in this Agreement. Either
Party may bring an action in court to compel arbitration under this Agreement
and to enforce an arbitration award. Otherwise, neither Party shall initiate or
prosecute any lawsuit, appeal or administrative action in any way related to an
Arbitrable Claim. The initiating Party must file and serve an arbitration claim
within 60 days of learning the facts giving rise to the alleged claim. All
arbitration hearings under this Agreement shall be conducted in Las Vegas,
Nevada. The Federal Arbitration Act shall govern the interpretation and
enforcement of this Agreement. Subject to Section 11, the fees of the arbitrator
shall be divided equally between both Parties.
21.3    Confidentiality. All proceedings and all documents prepared in
connection with any Arbitrable Claim shall be confidential and, unless otherwise
required by law, the subject matter and content thereof shall not be disclosed
to any Person other than the Parties, their counsel, witnesses and experts, the
arbitrator and, if involved, the court and court staff.
21.4    Applicability. This Section 21 shall apply to all disputes under this
Agreement other than disputes relating to the enforcement of the Company’s
rights under Section 10 of this Agreement.





--------------------------------------------------------------------------------



Page 19 of 22


21.5    Acknowledgements. The Executive acknowledges that he:
(a)    has carefully read this Section 21;
(b)    understands its terms and conditions; and
(c)    has entered into this Mutual Arbitration Agreement voluntarily and not in
reliance on any promises or representations made by the Company other than those
contained in this Mutual Arbitration Agreement.
22.    GOVERNING LAW. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of Nevada without reference
to the principles of conflict of laws thereof. In the event of any dispute or
controversy arising out of or relating to this Agreement that is not an
Arbitrable Claim, the Parties mutually and irrevocably consent to, and waive any
objection to, the exclusive jurisdiction of any court of competent jurisdiction
in Clark County, Nevada, to resolve such dispute or controversy.
23.    HEADINGS; INTERPRETATION. The headings of the Sections and Sections
contained in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any provision of this
Agreement. The word “including” (in its various forms) means including without
limitation. All references in this Agreement to “days” refer to “calendar days”
unless otherwise specified.
24.    CLAWBACK. Notwithstanding any other provisions in this Agreement to the
contrary, any incentive-based compensation, or any other compensation, paid to
the Executive pursuant to this Agreement or any other agreement or arrangement
with any member of the Company Group or any Affiliate, which is subject to
recovery under any law, government regulation or stock exchange listing
requirement, will be subject to such deductions and clawback as may be required
to be made pursuant to such law, government regulation or stock exchange listing
requirement (or any policy adopted by any member of the Company Group or an
Affiliate pursuant to any such law, government regulation or stock exchange
listing requirement).
25.    WITHHOLDING. The Company and any Affiliate will have the right to
withhold from any amount payable hereunder any federal, state, city, local,
foreign or other taxes in order for the Company or any Affiliate to satisfy any
withholding tax obligation it may have under any applicable law, regulation or
ruling.
26.    GUARANTEE. The Parent and Station Holdco LLC, to the fullest extent
permitted by applicable law, hereby irrevocably and unconditionally guarantees
to the Executive the prompt performance and payment in full when due of all
obligations of the Company to the Executive under this Agreement.
27.    COUNTERPARTS. This Agreement may be executed in counterparts, including
by email delivery of a scanned signature page in pdf or tiff format, each of
which shall be deemed an original and all of which shall constitute one and the
same Agreement with the same effect as if all Parties had signed the same
signature page. Any signature page of this Agreement may be delivered detached
from any counterpart of this Agreement and reattached to any other counterpart
of this Agreement identical in form hereto but having attached to it one or more
additional signature pages.





--------------------------------------------------------------------------------



Page 20 of 22


IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
respective dates set forth below.
STATION CASINOS LLC
By: /s/ RICHARD J. HASKINS    
Name: Richard J. Haskins
Title: President
September 21, 2017    
Date


RED ROCK RESORTS, INC.
(for itself and on behalf of Station Holdco LLC)
By: /s/ RICHARD J. HASKINS    
Name: Richard J. Haskins
Title: President
September 21, 2017    
Date


/s/ JOSEPH J. HASSON    
JOSEPH J. HASSON
September 11, 2017    
Date







--------------------------------------------------------------------------------



Page 21 of 22


EXHIBIT A
GENERAL RELEASE AND COVENANT NOT TO SUE

This GENERAL RELEASE AND COVENANT NOT TO SUE (this “Release”) is executed and
delivered by JOSEPH J. HASSON (the “Executive”) to RED ROCK RESORTS, INC.,
STATION CASINOS LLC, and STATION HOLDCO LLC (collectively, the “Company”).
In consideration of the agreement by the Company or its affiliates to provide
certain separation payments pursuant to Section 6 of the Employment Agreement
between the Executive and the Company, dated as of August 16, 2017 (the
“Employment Agreement”), and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Executive hereby
agrees as follows:
1.    RELEASE AND COVENANT. THE EXECUTIVE, OF HIS OWN FREE WILL, VOLUNTARILY
RELEASES AND FOREVER DISCHARGES THE COMPANY AND ITS SUBSIDIARIES AND AFFILIATES,
AND EACH OF THEIR RESPECTIVE PAST AND PRESENT AGENTS, EMPLOYEES, MANAGERS,
REPRESENTATIVES, OFFICERS, DIRECTORS, ATTORNEYS, ACCOUNTANTS, TRUSTEES,
SHAREHOLDERS, PARTNERS, INSURERS, HEIRS, PREDECESSORS-IN-INTEREST, ADVISORS,
SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”) FROM, AND
COVENANTS NOT TO SUE OR PROCEED AGAINST ANY OF THE FOREGOING ON THE BASIS OF,
ANY AND ALL PAST OR PRESENT CAUSES OF ACTION, SUITS, AGREEMENTS OR OTHER RIGHTS
OR CLAIMS WHICH THE EXECUTIVE, HIS DEPENDENTS, RELATIVES, HEIRS, EXECUTORS,
ADMINISTRATORS, SUCCESSORS AND ASSIGNS HAS OR HAVE AGAINST ANY OF THE RELEASED
PARTIES UPON OR BY REASON OF ANY MATTER ARISING OUT OF HIS EMPLOYMENT BY THE
COMPANY AND ITS SUBSIDIARIES AND THE CESSATION OF SAID EMPLOYMENT, AND
INCLUDING, BUT NOT LIMITED TO, ANY ALLEGED VIOLATION OF THE CIVIL RIGHTS ACTS
OF 1964 AND 1991, THE EQUAL PAY ACT OF 1963, THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967 (INCLUDING THE OLDER WORKERS BENEFIT PROTECTION ACT
OF 1990), THE REHABILITATION ACT OF 1973, THE FAMILY AND MEDICAL LEAVE ACT
OF 1993, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE EMPLOYMENT RETIREMENT
INCOME SECURITY ACT OF 1974, THE NEVADA FAIR EMPLOYMENT PRACTICES ACT, THE LABOR
LAWS OF THE UNITED STATES AND NEVADA, AND ANY OTHER FEDERAL, STATE OR LOCAL LAW,
REGULATION OR ORDINANCE, OR PUBLIC POLICY, CONTRACT OR TORT LAW, HAVING ANY
BEARING WHATSOEVER ON THE TERMS AND CONDITIONS OR CESSATION OF HIS EMPLOYMENT
WITH THE COMPANY AND ITS SUBSIDIARIES. THIS RELEASE DOES NOT AFFECT ANY RIGHTS
THE EXECUTIVE MAY HAVE TO FILE A CHARGE WITH ANY FEDERAL OR STATE ADMINISTRATIVE
AGENCY; PROVIDED, HOWEVER, THAT THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE
EXECUTIVE IS NOT ENTITLED TO ANY PERSONAL RECOVERY IN ANY SUCH AGENCY
PROCEEDINGS (EXCEPT AS OTHERWISE PERMITTED PURSUANT TO SECTION 10.8 OF THE
EMPLOYMENT AGREEMENT).





--------------------------------------------------------------------------------



Page 22 of 22


2.    DUE CARE. THE EXECUTIVE ACKNOWLEDGES THAT HE HAS RECEIVED A COPY OF THIS
RELEASE PRIOR TO ITS EXECUTION AND HAS BEEN ADVISED HEREBY OF HIS OPPORTUNITY TO
REVIEW AND CONSIDER THIS RELEASE FOR TWENTY-ONE (21) DAYS PRIOR TO ITS
EXECUTION. THE EXECUTIVE FURTHER ACKNOWLEDGES THAT HE HAS BEEN ADVISED HEREBY TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS RELEASE. THE EXECUTIVE ENTERS
INTO THIS RELEASE HAVING FREELY AND KNOWINGLY ELECTED, AFTER DUE CONSIDERATION,
TO EXECUTE THIS RELEASE AND TO FULFILL THE PROMISES SET FORTH HEREIN. THIS
RELEASE SHALL BE REVOCABLE BY THE EXECUTIVE DURING THE SEVEN (7) DAY PERIOD
FOLLOWING ITS EXECUTION, AND SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE
EXPIRATION OF SUCH SEVEN (7) DAY PERIOD. IN THE EVENT OF SUCH A REVOCATION, THE
EXECUTIVE SHALL NOT BE ENTITLED TO THE CONSIDERATION FOR THIS RELEASE SET FORTH
ABOVE.
3.    RELIANCE BY THE EXECUTIVE. THE EXECUTIVE ACKNOWLEDGES THAT, IN HIS
DECISION TO ENTER INTO THIS RELEASE, HE HAS NOT RELIED ON ANY REPRESENTATIONS,
PROMISES OR ARRANGEMENT OF ANY KIND, INCLUDING ORAL STATEMENTS BY
REPRESENTATIVES OF THE COMPANY, EXCEPT AS SET FORTH IN THIS RELEASE.
4.    MISCELLANEOUS. THIS RELEASE SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA WITHOUT REFERENCE
TO THE PRINCIPLES OF CONFLICT OF LAWS THEREOF. IF ANY PROVISION OF THIS RELEASE
IS HELD INVALID OR UNENFORCEABLE FOR ANY REASON, THE REMAINING PROVISIONS SHALL
BE CONSTRUED AS IF THE INVALID OR UNENFORCEABLE PROVISION HAD NOT BEEN INCLUDED.
This GENERAL RELEASE AND COVENANT NOT TO SUE is executed by the Executive and
delivered to the Company on ___________________, 20___.
“Executive”
_______________________________
JOSEPH J. HASSON





